                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     THE AUGMENTED REALITY                             Case No. 19-CV-06229-LHK
Northern District of California
 United States District Court




                                         ORGANIZATION,
                                  13                                                       ORDER ADOPTING REPORT AND
                                                        Plaintiff,
                                                                                           RECOMMENDATION TO GRANT
                                  14                                                       PLAINTIFF’S MOTION FOR
                                                 v.
                                                                                           DEFAULT JUDGMENT
                                  15
                                         RADIUS GROUP, INC.,                               Re: Dkt. Nos. 16, 17
                                  16
                                                        Defendant.
                                  17

                                  18          This case is an action alleging breach of contract for $82,471.20. ECF No. 1 ¶ 12
                                  19   (“Compl.”). This case was referred to Magistrate Judge Susan van Keulen, and Judge van Keulen
                                  20   has made a report and recommendation that the District Judge grant Plaintiff’s motion for default
                                  21   judgment. ECF No. 17. The Magistrate Judge’s Report and Recommendation was filed and
                                  22   served on December 18, 2019. Id. No objections have been filed, and the time to file objections
                                  23   has expired. See Fed. R. Civ. P. 72(b)(2).
                                  24          Having reviewed the Report and Recommendation, as well as the record in this case, the
                                  25   Court finds that the Report and Recommendation is well-founded in fact and in law. The Court
                                  26   ADOPTS the Report and Recommendation in its entirety. Accordingly, Plaintiff’s motion for
                                  27
                                                                                       1
                                  28   Case No. 19-CV-06229-LHK
                                       ORDER ADOPTING REPORT AND RECOMMENDATION TO GRANT PLAINTIFF’S MOTION FOR
                                       DEFAULT JUDGMENT
                                   1   default judgment is GRANTED.

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: March 6, 2020

                                   5                                         ______________________________________
                                                                             LUCY H. KOH
                                   6                                         United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                              2
                                  28   Case No. 19-CV-06229-LHK
                                       ORDER ADOPTING REPORT AND RECOMMENDATION TO GRANT PLAINTIFF’S MOTION FOR
                                       DEFAULT JUDGMENT
